Douglas L. Davidson
516 E. Golden Bell Rd.
Saint David, AZ

85639

 

To: The Honorable Christopher M. Alston, U.S. Bankruptcy Judge,
and Michael J. Gearin, Attorney-at-Law, et al.

I am writing this letter in response to a mailing I received from Mr.
Gearin, dated 8 Jan. 2919, concerning an upcoming hearing on the applications for
CONP€HSatiOU FOP various groups and individuals who have been involved in the
bankruptcy proceedings for Northwest Territorial Mint, LLC, debtor,

Case No. 16-11767-CMA .

In his letter, Mr. Gearin invited creditors and parties in interest to
write to the court and to express any objections we may have about the compensation
request submitted by the above mentioned groups and individuais. while I have no
Objection at all about these parties receiving fair and reasonable compensation for
their services (with hopes that the court will apply their considerable experience
in determining if the requested compensation is, indeed, fair and reasonable), I DO
have two STRONG objections about the matter, which I hope the Court will consider
before approving ANV compensation to these entities.

1. In a previous writing, Mr. Gearin described an attempt at having some
€XPQPiEnCEd PPOFessionals take over the NwTM's operations, to continue minting and
selling items similar to those NwTM had done, with the intention of making a profit,
ostensibly so that the victims of NwTM's fraudulent practices might re-coup a larger
PEPCentage OF their losses. Apparently, the loss of trust associated with the
bankruptcy prevented this endeavor from achieving its goal. My question, MY
OBJE£TION, is . . . if NTwM still had the means and materials produce the same (or
similar) product as before, under new management, WHY didn't the "new“ company make
the Product and SEND THAT PRODUCT TO THE PEOPLE HHO HAD ALREADV PAID FOR IT, the
VICTIMS OF the Fraud BEFORE trying to sell to the public. where is the justice in
offering this product to NEN customers, who stand to benefit greatly from their
investment, while the VICTIMS, who have had thousands and thousands of dollars of
their money tied up for VEARS CDNTINUE to LOSE money because they are unable to
invest it elsewhere. Please ask those persons who are seeking compensation, NH¥
they provided an opportunity for NEw customers to benefit from the losses of THEIR
CLIENTS, the VICTIMS in this case? 7

That question sugues nicely into my second objection . . .

CaSe 16-11767-CMA DOC 2004 Filed 01/28/19 Ent. 01/28/19 10249:37 PQ. 1 Of 2

2. wHY are we talking about how much money the accountants and lawyers
"deserve" to get, when NDT ONE wORD (!!!) (at least in the correspondence I have
received), NOT A SINGLE HORD has been said about NHEN and HDW MUCH the VICTIMS might
receive. From a "JUSTICE" point of view, how can we award to, or even discuss what
the accountants and lawyers will be compensated when NOT ONE SINGLE PENNY oF THE
VICTIM'S MONEY HAS BEEN RETURNED, or even promised. Shouldn't the amount the
accountants and lawyers DESERVE depend, at least a little, on how well they served
their clients ??? I paid NwTM about $7,770.69 for 566 Troy dunces of silver coins.
After several years of petitioning and negotiating, what is the result? Because of
the actions of these accountants and lawyers, some "new“ customers benefitted
because they were able to purchase, INVEST IN, silver coins that RIGHTFULLY belonged
to ME (and other victims). what have I, a VICTIM, received from these lawyers and
accountants? I have a manila folder that contains six or seven letters, NONE of
which even mention re-couping any of my money, instead detailing why I will have to
wait another 6 months to receive . . . my money ??? NO !!! To receive my NEX?
letter detailing why I will have to wait another 6 months to receive . . . MY NEXT
LETTER !!! Now, those same accountants and lawyers are asking and expecting to be
paid were about FIVE MILLION DOLLARS when the VICTIMS they supposedly represent (I
DO NOT FEEL wELL REPRESENTED !!!) still have NOT ONE SINGLE CLUE when or how much we
might expect to re-coup from our losses. Seems that almost everybody involved
benefits from these proceedings EXCEPT the victims. There simply IS NO JUSTICE in
discussing how much compensation these people "DESERVE" HNTIL AFTER THE VICTIMS HAVE
THEIR MONEY IN THEIR HANDS !!l And how much should they receive? How about basing
it on the percentage of OUR investments'they are able to return to us. If (and
wHEN, not before) the victims receive 67 cents on the dollar of their investment,
then pay the accountants and lawyers=é? cents oh the dollar of what they are asking
!!! (Like the lawyers on TV commercials . . . "we don’t get paid until YOU get
paid!") . ' .

There. Vou have my objections. Please consider them fair-mindedly.
Thanks for your time.
Sincerely,

Douglas L. Davidson,
Victim

CaSe 16-11767-CMA DOC 2004 Filed 01/28/19 Ent. 01/28/19 10249:37 PQ. 2 Of 2

